Citation Nr: 1807014	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-00 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for herniated disc (L5-S1).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel








INTRODUCTION

The Veteran served on active duty from June 1979 to September 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  
 
In June 2015 and March 2017 the Board remanded the issue on appeal for additional development and a new VA examination.  The issue has been returned to the Board for appellate review.
 

FINDING OF FACT

The Veteran's herniated disc disability has been manifested by incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of less than four weeks during a 12 month period and forward flexion of the thoracolumbar spine greater than 30 degrees; the Veteran does not have favorable ankylosis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for herniated disc (L5-S1) have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In the January 2018 appellate brief the Veteran's representative asserted that repetitive use testing was not conducted and the examiner did not specify his reasoning.  The Board notes that during the June 2017 VA examination the examiner reported that the Veteran was able to perform repetitive use testing with at least three repetitions and he reported that there was no additional loss of function of range of motion after three repetitions, and as such, additional documentation of range of motion after repetitive-use testing was not required.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

The Veteran's herniated disc is evaluated under Diagnostic Code 5243 for IVDS.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5243, IVDS may be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  To warrant a higher rating under the Formula for Rating IVDS the evidence would need to show incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  

The Formula provides further guidance in rating IVDS based on incapacitating episodes.  In pertinent part, Note (1) provides that for purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Note (2) provides that if intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.  

To warrant a higher rating under the General Rating Formula for Diseases and Injuries of the Spine the evidence would need to show forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

Analysis

During the April 2010 VA examination the examiner reported that there were flare-ups of the spine disease two times in the last year and that symptoms lasted approximately two to four weeks.  He had incapacitating episodes of IVDS and missed three weeks of work in the last 12 month period.  The record does not contain evidence of physician prescribed bed rest for a period of four weeks or more during any 12 month period.  During the November 2015 and June 2017 VA examinations, when asked the Veteran reported no instances of incapacitating episodes in the last 12 months.  The VA examinations reflect that the Veteran reported pain, stiffness, difficulty twisting, bending, lifting, and getting in and out of a vehicle.  There was no ankylosis during examination and flexion was limited, at most, to 50 degrees.  When asked, the Veteran reported limitations during flare-ups as increased pain and needing to use a back brace and cane, and needing to rest.  At the June 2017 examination he denied having any flare-ups of the condition.  

As noted above, during the June 2017 VA examination the examiner noted that the Veteran was able to perform repetitive-use testing with at least three repetitions and the examiner reported that there was no additional loss of function of range of motion after three repetitions and as such additional documentation of range of motion after repetitive-use testing was not required.  The examiner reported that the examination was not conducted immediately after repetitive use over time; however, he reported that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  He further explained that it was impossible to determine range of motion after repeated use over time without resort to speculation as there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The Board considered the Veteran's January 2010 MRI.  The private treatment provider recorded that there is degenerative disc disease with bulges at all lumbar levels and diagnosed two-right-sided disc herniations at L2-L3, hypertrophic facet arthropathy and canal stenosis, especially right lateral recess stenosis at both levels.  However, the medical evidence, to include this MRI report, does not reflect that the Veteran's spine disease resulted in incapacitating episodes requiring physician prescribed bedrest having a total duration of at least 4 weeks during a 12 month period.  None of the medical evidence suggests that the Veteran's spine is ankylosed or that he has ever had forward flexion of the spine limited to 30 degrees or less.  

The Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In this case the Veteran has stated his herniated disc disability results in pain, stiffness, and limitations with mobility.  The lay statements do not indicate that the Veteran has had incapacitating episodes with physician prescribed bedrest having a total duration of at least 4 weeks during a 12 month period, ankylosis of the spine, or forward flexion of the spine limited to 30 degrees or less.  

The Board has also considered whether separate ratings could be assigned based on neurological symptomatology.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, the evidence does not reveal that the Veteran has bowel or bladder impairment and the Veteran is already assigned separate disability ratings for radiculopathy of the left and right lower extremities associated with the service-connected herniated disc disability.  No neurological symptomatology other than the service-connected radiculopathy is shown or alleged.  

Service connection for right lower extremity radiculopathy has been granted to the date of the claim which started this appeal.  While service connection for left lower extremity radiculopathy was granted effective November 25, 2015, the Board finds that a separate rating for left lower extremity radiculopathy was not warranted prior to that date.  At the 2010 examination the Veteran reported no symptoms down the legs on either side.  Neurological evaluation was normal, diagnostic testing was reviewed, and the examiner did not diagnose radiculopathy.  At the 2015 examination the Veteran reported no treatment for his back since the 2010 examination.  Left lower extremity radiculopathy was first identified at the November 2015 examination.  To the extent the Veteran suggests that he had left lower extremity radiculopathy prior to such being diagnosed in November 2015, the Board notes that as a lay person he is not competent to opine on a complex medical matter such as the diagnosis of radiculopathy.  It is noted that in his August 2010 notice of disagreement the Veteran described right, but not left, lower extremity symptoms.  In this case, the most probative evidence reflects left lower extremity radiculopathy no earlier than November 2015.   

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating
 
In the December 2016 appellate brief the Veteran's representative asserted that an evaluation in excess of 20 percent is warranted, noting the fact that many of the manifestations documented by the VA examiner are not specifically included in the current schedular evaluation.  Specifically, the representative noted painful limited motion and limitations on sitting and standing.  
 
For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2017); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2017).  While the Veteran has complained of pain, stiffness, difficulty twisting, bending, lifting, sitting, walking, and getting in and out of a vehicle; such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  
 
The Board acknowledges that the Veteran uses a cane and brace at times to alleviate his symptoms.  Although the use of these aids is not contemplated under the rating criteria, the symptoms corrected/alleviated by the use of a cane and brace are addressed.  In fact, the Veteran's medical treatment records and VA examination describe the level of his disability when he is not using a cane or brace and, as noted above, those symptoms are contemplated under the rating criteria.  Likewise, while the Veteran told the April 2010 examiner he used medication when flare-ups occur and that he used muscle relaxants, prednisone and nonsteroidal anti-inflammatory drugs for pain, there is no indication he was taking medication at the time of the examinations.  Thus, the examination findings are found to represent the Veteran's symptoms and level of disability.  Again, these symptoms are contemplated under the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  In addition, the Board finds that the use of a cane and brace, and medication is not exceptional or unusual for someone with a herniated disc disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the Board concludes that referral for extraschedular consideration is not warranted.
 




ORDER

Entitlement to an evaluation in excess of 20 percent for herniated disc (L5-S1) is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


